HINCKS, Circuit Judge
(concurring in part and dissenting in part).
I concur in the award to the Trustee of $12,662.31 with interest and the grounds on which the award is made.
I dissent from the holding that the Trustee is not entitled, in addition to the award as made, to recover with interest the sum of $7,497.14 representing *893the amount of checks presented to the Bank and paid by it between November 5 and November 7, 1956. I would hold that the transaction of November 5, 1956 was a transfer of a corporate bank account made by a corporate officer to himself individually without actual authority not in the due course of the Bank’s business and under circumstances which put the Bank on inquiry as to the underlying authority for the transfer. In my opinion, the Bank was not absolved by § 95 of the Negotiable Instruments Law of New York which in express terms is applicable only when “such bank * * * have on file an authorization from said corporation showing that the said officer * * * is authorized on behalf of the corporation” to draw checks against the account of such corporation to himself as payee. Here, the only authorization on file was “to recognize * * * the signatures” of the four general officers of the corporation. This was not enough to satisfy the proviso, quoted above, to the exculpatory clause of said § 95. Commercial Trading Co. v. Trade Bank & Trust Co., 286 App.Div. 722, 146 N.Y.S.2d 570.